DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Hunter G. Haygood on January 10, 2022. The Applicant agrees to cancel claims 10-13, 15 and 16.

Allowable Subject Matter
Claims 1-8, 22, 24-27 and 29 are allowable. 
The following is an examiner’s statement of reasons for allowance: The prior art of record references fail to teach, disclose, or suggest, either alone or in combination: A heating, ventilation, and air conditioning (HVAC) combustion suppression system, comprising: an air duct fluidly coupled with a heat exchanger of an HVAC system and configured to guide supply of conditioned air having a first chemical composition from the heat exchanger to a plurality of rooms of a building; a sensor configured to detect a refrigerant released from the HVAC system into the air duct or into a room of the plurality of rooms and to emit a signal indicative of the refrigerant; a suppression component configured to release a combustion suppressant having a second chemical composition different than the first chemical composition into the air duct to suppress or preclude combustion of the refrigerant in the air duct and in the room and the door is closed and the rest of the claim limitations as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        January 10, 2022